DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “device for locking” in claim 14 and “locking device” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to the be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: the device for locking/locking device comprises several components including manipulating member, 32; guides 34; blocking relief, 36; and notches, 40.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, and 9-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 5, 7, and 11-20 recite “the application system”. There is insufficient antecedent basis for this limitation in the claim. It is suggested to rephrase the application system as “the system for applying a cosmetic product” in order to agree with the terminology set forth in line 7 of claim 1. For purposes of substantive examination, “the application system” is interpreted as being the same as “a system for applying a cosmetic product” in line 7 of claim 1.
Claims 2, 4, 9-10, and 21 are rejected solely due to their dependency on claim 1.
Claim 15 recites “the locking device” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. It is suggested to rephrase the aforementioned portion of lines 1-2 as “the device for locking” in order to agree with the terminology set forth in claim 14. For purposes of substantive examination, “the locking device” is interpreted as being the same as “a device for locking” in claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 9-12, 17-18, and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fereyre (WO2015/097625).
Regarding claim 1, Fereyre discloses a device (2, Figures 1-34) for treating the hair, comprising: 
two arms (5, 6) that are able to move relative to one another between a moved-together configuration for treating the hair and a spaced-apart configuration for inserting hair to be treated between said arms (refer to Page 13, lines 19-22), 
two heating elements (120 and 125, 122 and 125; refer to Page 29, lines 21-24) that are each intended to come into contact with the hair and are each disposed on an arm (refer to Page 32, lines 22-23), and 
a system for applying a cosmetic product (18, 20, 15), comprising a holder (18) and a refill (20) which is mounted on the holder (refer to Figures 4, 12-14, 21-22, 33-34) and comprises an applicator member (15) made of a porous material (refer to Page 7, lines 10-12) and being soaked (“product still impregnating the applicator member”, refer to Page 31, line 23, where impregnating and soaked are synonymous) with the cosmetic product for applying the cosmetic product in a liquid form (“The haircare product is preferably in the fluid state, that is to say liquid”, refer to Page 5, line 25; “The product is fluid…at the time of application”, refer to Page 5, lines 29-30) on the hair while contacting the hair in the moved-together configuration of the two arms, the application system being mounted on one of the arms (top arm, 5, refer to Figure 1), and the holder being able to move relative to said arm between at least two positions (a first position is shown in Figures 1-2, 11-12, 20-21 wherein the holder is above the top arm, 5; a second position is shown in Figures 3-4, 14, 22, 33-34 wherein the holder is lowered toward the top arm, 5) generating, while the two arms are in the moved together configuration, different respective application pressures of the applicator member on the hair to be treated (when the holder is above the arm, the applicator member will not contact the hair, thereby placing zero pressure on the hair to be treated; when the holder is lowered toward the arm, the applicator member contacts the hair, thereby applying a non-zero pressure to the hair to be treated),
the arm opposite to the arm on which the application system is mounted comprising a counter bearing surface (130) such that, in at least one position of the holder of the application system, the hair is pressed against the applicator member with a certain pressure by the counter bearing surface while the device is being used to treat the hair (best shown in Figure 34), wherein a surface of the applicator member configured to contact the hair being continuous (refer to Figures 1-5, 14-17, 19-20, 22-25, 30, and 33-34 which depict the applicator member as being substantially rectangular shaped with a flat/continuous application surface).
Regarding claim 2, Fereyre discloses the device according to Claim 1, wherein one of the at least two positions generating different application pressures while the two arms are in the-2-Application No. 15/541,241 moved-together configuration is a contact position (position shown in Figures 3-4, 14, 22, 33-34) for applying the cosmetic product on the hair, and another one of the at least two positions generating different application pressures while the two arms are in the moved-together configuration is a position without contact with the hair to be treated (position shown in Figures 1-2, 11-12, 20-21), in which the applicator member is spaced apart from the hair to be treated.
Regarding claim 3, Fereyre discloses the device according to Claim 1, wherein the application system can take up any intermediate position during the use of the device for treating the hair (“it is possible to fasten the refill 20 to the flap 18 and then to fold the flap 18 down into its closed position”, refer to Page 23, lines 10-14; thus, when folding the application system, it is taking up many intermediate positions between the first and second positions).
Regarding claim 4, Fereyre discloses the device according to Claim 1, wherein each of the arms comprises a half-handle (10, 11) for holding the device and a jaw (3, 4) that comes into contact with the hair (refer to Page 29, lines 21-24) to be treated in the moved-together configuration of the arms, the application system extending along the jaw of the arm which carries it (best shown in Figures 3-4).
Regarding claim 7, Fereyre discloses the device according to Claim 1, wherein the application system is mounted in a depression (a depression is formed in portion 33, of upper arm, 5, as best shown in Figures 1-2 and the application system is shown to be mounted in the depression in Figure 4) in the arm which carries it.
Regarding claim 9, Fereyre discloses the device according to Claim 1, wherein the refill is removable (refer to Page 2, lines 26-27) and is fixed by complementing shapes (best shown in Figure 3, wherein a plurality of reliefs, 36, are disposed on an interior of holder, 18, that complement the curved shape of refill, 20; additionally, refer to Figure 11, wherein reliefs, 80 are provided for engaging with the refill, wherein reliefs 80 are complimentary to reliefs of the refill, as best shown in Figure 11).
Regarding claim 10, Fereyre discloses the device according to claim 1, wherein the refill is accessible regardless of the configuration of the arms and the position of the application system (the refill is accessed via flap 18, since flap 18 is positioned on a top surface of the top arm, regardless of whether the arms are in the moved-together position or the spaced-apart configuration, flap 18 is still accessible and therefore the application system therein is accessible; additionally refer to Figure 1, wherein the arms are in the moved-together configuration).
Regarding claim 11, Fereyre discloses the device according to claim 1, wherein the refill is removable in each of the positions of the application system, whether the arms are in the moved-together or spaced-apart configuration (since the refill is accessed via flap 18 and flap 18 is positioned on a top surface of the top arm, the position of the arms does not affect access/removing of the refill; additionally refer to Figure 1 where the arms are in the moved-together configuration and the refill is accessible and therefore removable and Figures 27-29 show the arms in the spaced-apart configuration, with flap 18, open and permitting access to/removing of the refill).
Regarding claim 12, Fereyre discloses the device according to Claim 1, wherein the application system comprises a lever or a pusher for moving the application system between said positions (holder, 18, comprises surfaces which may be used as a pusher, i.e. a surface used to push the application system, in order to move the application system between positions, refer to annotated Figure 11, below).

    PNG
    media_image1.png
    455
    884
    media_image1.png
    Greyscale

Regarding claim 17, Fereyre discloses the device according to Claim 1, wherein the application system is mounted on the arm which carries it by way of a pivot connection (“it is possible to fasten the refill 20 to the flap 18 and then to fold the flap 18 down into its closed position”, refer to Page 23, lines 10-14, wherein folding is synonymous with  pivoting; refer additionally to Figures 11-12).
Regarding claim 18, Fereyre discloses the device according to Claim 17, wherein the arm carrying the application system has a longitudinal axis, the pivot connection allowing the application system to rotate about a rotation axis parallel to the longitudinal axis of the arm which carries the application system (referring to annotated Figure 12, below).

    PNG
    media_image2.png
    441
    1131
    media_image2.png
    Greyscale

Regarding claim 20, Fereyre discloses a method for treating the hair, wherein use is made of a device as defined in claim 1 (refer to Page 32, lines 4-9). Fereyre further discloses wherein the position of the application system is varied relative to the arm which carries it (best shown in Figures 1-2, 11-13, 20-21 wherein the application system is raised from the arm which carries it and Figures 3-4, 14, 22 wherein the application system is lowered to the arm which carries it).
Regarding claim 21, Fereyre discloses the device according to claim 1, wherein the counter bearing surface has a shape complementary to an application surface of the applicator member with which the hair to be treated comes into contact “the counter bearing surface can be flat”, refer to Page 8, line 1; and the surface of the applicator member is depicted as being flat, thus, the two surfaces are complementary).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fereyre. 
Regarding claim 5, Fereyre discloses the device according to Claim 4, as applied above. Fereyre does not thus far disclose wherein the application system extends exclusively along the jaw; rather, Fereyre discloses that the application system extends along a substantial entirety of the top arm (refer to Figures 1, 3, 11-13, and 20-21). Fereyre does disclose however, that in an alternate configuration, it is possible to provide the application system such that it is “housed essentially in the upper jaw” (refer to Page 27, lines 21-24 and Figures 26-27), thereby demonstrating that the application system to extend along an entirety of the upper arm is a functionally equivalent configuration with having the application system extend along only the jaw. Fereyre discloses the claimed invention except for the providing the application system extending exclusively along the jaw. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fereyre’s device such that the application system extends exclusively along the jaw, as taught by Fereyre, since Fereyre demonstrates that the two configurations are art-recognized functional equivalents and either configuration appears to work equally well.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fereyre in view of Maisonneuve (WO2013/153320).
Regarding claim 13, Fereyre discloses the device according to claim 1, as applied above but does not disclose a return spring for keeping the application system in one of said positions.  Maisonneuve discloses a similar device (A, Figures 1-8) for treating a user’s hair, having first and second arms (1, 2) and an application system (10, where a comb may be used as an application system to apply a product to a user’s hair) that pivots with respect to one of the arms (best shown in Figures 4, 5, 8) and having a spring (16) for returning the application system in one position (refer to Paragraph [23]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fereyre’s device to comprise a return spring for keeping the application system in one of said positions, as taught by Maisonneuve, since such a modification is well-known and provides the advantage of ensuring that the application system is urged to a default position, thereby requiring positive input from a user to change the position of the application system and reducing the likelihood of the application system being engaged inadvertently.  
Regarding claim 14, Fereyre discloses the device according to claim 1, as applied above. Fereyre does not disclose that the device comprises at least one device for locking the application system in order to keep the latter in one of said positions. Maisonneuve discloses a similar device (A, Figures 1-8) for treating a user’s hair, having first and second arms (1, 2) and an application system (10, where a comb may be used as an application system to apply a product to a user’s hair) that pivots with respect to one of the arms (best shown in Figures 4, 5, 8) and having a spring (16) for returning the application system in one position (refer to Paragraph [23]). Maisonneuve’s device further comprises at least one device for locking (25, 26, 27, refer to Figure 7 and Paragraph [28]) the application system in order to keep the latter in one of said positions (the means for locking may keep the application system in either a rest position or a raised position, refer to Paragraph [28]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fereyre’s device to comprise at least one device for locking the application system in order to keep the latter in one of said positions, as taught by Maisonneuve, since such a modification provides the advantage of preventing the application system from moving undesirably.
Regarding claim 15, the combination of Fereyre and Maisonneuve discloses the device of claim 14, as applied above. Per the modification addressed in claim 14, the locking means of Maisonneuve was incorporated into Fereyre’s device, wherein Maisonneuve’s locking means comprises a slider (26) that is mounted on the arm which carries the application system, and locks the application system in one of said positions (refer to Paragraph [28]). Thus, the combination provides all the limitations of claim 15.
Regarding claim 16, the combination of Fereyre and Maisonneuve discloses the device according to claim 14, as applied above. Per the modification addressed in claim 14, the locking means of Maisonneuve were incorporated into Fereyre’s device, wherein Maisonneuve’s locking means makes it possible to lock the application system in at least two different positions (Maisonneuve’s locking means permits locking the application system in either a “rest position or raised”, refer to Paragraph [28]). Thus, the combination provides all the limitations of claim 16.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fereyre in view of Chang et al. (US20030150126).
	Regarding claim 19, Fereyre discloses the device according to claim 1, as applied above. Fereyre does not disclose wherein the application system is able to move along an axis; rather, flap, 18 of Fereyre’s application system is affixed to the arm and only moves pivotally about an axis. Fereyre does however, disclose that the configuration of the application system may be modified (refer to Figures 26-29) and it is well-known to provide application systems for hairstyling devices that move along an axis/slide during installation onto the hairstyling device. Chang discloses a device for treating hair (10), comprising a system for applying a product to a user’s hair (100) wherein the system is able to move along an axis (best shown in Figure 1) in order to attach/install onto the device for treating a user’s hair. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fereyre’s device such that the application system is able to move along an axis, as taught by Chang, since sliding is a well-known alternative configuration to pivoting.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772